Citation Nr: 1737574	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder (claimed as a neck injury).

4.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the right knee.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION


The Veteran had active service in the United States Army from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran perfected timely substantive appeals in December 2012 and March 2016.

The Veteran requested a hearing before the Board via his December 2012 VA Form 9 in conjunction with his appeal of the neck and right knee claims.  The requested hearing was conducted in August 2014 by the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The Board notes that additional VA treatment records have been uploaded to the Veteran's electronic file since the issuance of the April 2015 supplemental statement of the case addressing the neck claim and the February 2016 statement of the case addressing the hearing loss and tinnitus claims.  However, the Board finds that such records are not relevant to the Veteran's claims as they do not address the issue in dispute, namely whether a nexus exists between his diagnosed conditions and the documented in-service complaints of neck pain and in-service noise exposure.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of entitlement to an increased rating for right knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hearing loss, tinnitus, and a cervical spine disorder were not present in service, did not manifest to a compensable disabling degree within the first year after the Veteran completed his service, and are not shown to be causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a cervical spine disorder are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the claims of entitlement to service connection for hearing loss and tinnitus were filed pursuant to the Fully Developed Claim (FDC) program. Under this program, the Veteran certifies via VA Form 21-526EZ that he has received "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  Thus, VA's duty to notify has been met for these claims.  

In regard to the claim of entitlement to service connection for a neck condition, the duty to notify has been met by way of an August 2011 letter to the Veteran, sent prior to the issuance of the rating decision on appeal.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as records from the Social Security Administration (SSA).  Lay statements of the Veteran and his brother are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Hearing loss and Tinnitus

The Veteran asserts that he developed bilateral hearing loss and tinnitus as a result of his military service, including exposure to gunfire.  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Upon VA examination in June 2015, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
45
LEFT
20
30
30
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz).  Thus, the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  Also, the Veteran has a current diagnosis of tinnitus.  A February 2012 VA treatment note includes an assessment of tinnitus.  VA treatment records reflect subjective tinnitus on an August 2013 problem list.  The June 2015 VA examination report also includes the Veteran's report of recurrent tinnitus.  

Service treatment records (STRs) are silent to complaint or diagnosis related to hearing loss and tinnitus.  However, the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (quoting from a brief of the VA Secretary).  In the present case, service records confirm the Veteran's military police occupation specialty and his exposure to loud noise levels in service is substantiated in this case.  38 U.S.C.A. § 1154 (West 2014).  However, as explained herein, the Board finds that service connection for his hearing loss and tinnitus are not warranted due to a lack of nexus between the current hearing loss and tinnitus experienced by the Veteran and his noise exposure in service.

As stated above, STRs disclose no complaints or assessment of hearing loss and tinnitus in service.  On the authorized audiological evaluation in January1982 (and confirmed to be accurate in June 1982), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
0
LEFT
5
5
0
5
0

Speech recognition ability was not recorded.

The Veteran underwent a general medical VA examination in September 2004. His only medical history of significance at the time was treatment for high blood pressure.  Upon review of his systems, he reported no loss of hearing.  He reported intermittent ringing in his ears.

Private treatment records from July 2011 reflect that the Veteran denied a change in his hearing.  

Post-service treatment records first reflect a complaint of tinnitus in February 2012.  The Veteran was seen by VA for a complaint of constant high pitched tinnitus.  The physician assessed tinnitus and noted it could be neuropathy secondary to alcohol abuse.  Post-service treatment records first reflect a complaint of hearing loss in April 2012, when the Veteran was seen by a VA audiology clinic for decreased hearing sensitivity.  The audiologist noted a significant occupational and recreational history of noise exposure with the use of hearing protection devices, including construction work, machine shop, and fire arms.  Mild to moderate hearing loss was noted.  

The Veteran underwent VA examination in conjunction with his hearing loss and tinnitus claims in June 2015, as reflected above.  The test results were noted as valid for rating purposes.  Following review of the claims file and examination of the Veteran, the examiner found that the records revealed hearing sensitivity within normal limits, bilaterally, at entrance and separation of military service.  There was no clinically significant shift in hearing sensitivity at any tested frequency.  He noted the Veteran's report that he did not participate in combat activity, but that his duties during service consisted of military police; he also reported firing weapons with both hands and using hearing protection.  The examiner found no evidence in the record that the Veteran sustained noise injuries based on audiograms.  The examiner noted that the Veteran reported significant occupational noise history following military service.  He found no basis to conclude that the Veteran's current hearing loss was causally related to his service.  He cited to the Institute of Medicine (2006), which reported that, based on current understanding of auditory physiology, there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure. Therefore, the examiner concluded that there is no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of his service, to include military noise exposure.

In regard to tinnitus, the examiner noted the Veteran's report of constant, bilateral tinnitus with an onset in 1980.  He also stated that he reviewed the 1978 entrance exam showing normal hearing bilaterally and the 1982 hearing conservation data showing normal hearing bilaterally.  No standard threshold shift was evident.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In support of this opinion, he stated that there was no evidence that hearing loss or significant threshold changes occurred during military service.  Given the information from the review of the claims file and examination of the Veteran, the examiner stated it was less than likely that the tinnitus was related to military noise exposure and more likely that it was related to the post-military hearing loss. 

In July 2015, the Veteran submitted a statement in which he attributed his tinnitus to his time in service as a security policeman.  He stated that he was required to fire the M-16 on a quarterly basis.  In a March 2016 statement, he described constant ringing in his ears.

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469.  However, he is not competent to opine on the complex medical question of etiology, particularly when the record does not show persuasive evidence of continuity of symptomatology, and when the record shows multiple potential etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Given the complexity of the medical issues at hand, the VA examiner's opinion is given significant weight in regard to the nexus between the symptoms described by the Veteran and the in-service noise exposure.  The examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board also notes that the Veteran's hearing loss and tinnitus cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss and tinnitus due to acoustic trauma, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss or lay complaints in service.  Additionally, the record does not contain a diagnosis of hearing loss or tinnitus within a year of separation or persuasive evidence weighing in favor of continuity of symptomatology.  Upon review of his systems in September 2004, he reported no loss of hearing and only intermittent ringing in his ears.  Private treatment records from July 2011 reflect that the Veteran denied a change in his hearing.  In February 2012 a physician assessed tinnitus and noted it could be neuropathy secondary to alcohol abuse.  Thus, to the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Based upon the above, the Board concludes that the probative evidence of record weighs against a finding that the Veteran's hearing loss and tinnitus are related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Cervical spine disorder

The Veteran contends service connection is warranted for a cervical spine disorder due to a neck injury incurred in service.

As an initial matter, the Board notes that the Veteran has various current diagnoses related to his neck.  Private treatment records from July 2011 indicate a diagnosis of degenerative disc disease in the cervical spine.  A September 2011 VA examination report contains a diagnosis of Intervertebral Disc Syndrome with degenerative arthritis.  

The Board also finds that the requirement of an in-service incident is met.  STRs reflect the Veteran's complaint of neck pain radiating between his shoulder blades for several days in April 1980. The findings from an x-ray of the cervical spine were negative and the Veteran was assessed with musculoskeletal pain.

Thus, the inquiry turns to whether a nexus exists between the currently diagnosed cervical spine disorders and the Veteran's in-service complaints of neck pain.

In this regard, the Board finds that the Veteran is not competent as to the etiology of his neck condition.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain in his neck during and after service.  See Layno, 6 Vet. App. at 469; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a cervical spine disorder.  See Woehlaert, 21 Vet. App. 456; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative disc disease involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2011 VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  He recorded the Veteran's report that the condition existed since 1981 and was due to an injury that occurred while the Veteran was pulling another servicemember.  Ultimately, he opined that it was less likely than not that the current neck condition was caused by or the result of the one-time treatment of musculoskeletal pain in April 1980.  He stated that a single treatment of muscle pain would not likely explain or be related to cervical degenerative disease.  

An addendum opinion was obtained in April 2015.  The examiner reviewed the STRs and provided a detailed description of the Veteran's in-service treatment.  He noted that a February 2011 MRI revealed widespread cervical spine involvement, but did not reveal isolated findings at the April 1980 injury site.  The examiner noted the Veteran's report of a work injury in January 2011 and post-service occupations included floor layer and truck driver.  After thorough review of the evidence, the examiner described the 1980 in-service complaints as acute and time-limiting.  Although the Veteran experienced parascapular muscle spasm, his physical examination and x-rays were normal in service.  The examiner opined that it was less likely than not that the Veteran's current neck condition was caused by or a result of an in-service event or injury.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the conditions on appeal to the Veteran's service.  Indeed, the Veteran's treatment records suggest causation due to a work-related fall in late 2010 or early 2011.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175 (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Accordingly, the most probative evidence of record does not reflect a nexus between any in-service injury or event and the Veteran's current cervical spine disorder.

The Board also notes that the Veteran's claimed neck injury, to the extent it is diagnosed as arthritis, cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of arthritis in service.  Additionally, the record does not contain a diagnosis of arthritis within a year of separation or evidence weighing in favor of continuity of symptomatology.  Upon general VA examination in September 2004, the Veteran's only arthritic complaint related to his right knee. He stated he was told that he had a fractured "collar bone" but did not know whether it was left or right and it was completely asymptomatic.  His neck was deemed unremarkable and his spine normal upon physical examination.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Based upon the evidence of record, the Board concludes that entitlement to service connection for the claimed neck injury cannot be granted.  The competent, probative evidence does not reflect a nexus between the in-service complaint of neck pain and the Veteran's currently diagnosed cervical spine disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

While the Board regrets the delay, remand of the claim of entitlement to an increased rating for his right knee disability is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA-generated evidence has been added to the claims file since the claim was last adjudicated in the April 2015 Supplemental Statement of the Case (SSOC). VA treatment records were added to the record in April 2017.  Additionally, a new VA examination was conducted in March 2017.  However, a SSOC was not issued with consideration of this new evidence.  

Furthermore, the March 2017 examination report does not indicate whether range of motion findings for the right knee were measured in both active and passive motion and/or in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination in compliance with the findings of Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to identify the extent and severity of his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing of BOTH knees for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased rating for his right knee disability based upon the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


